Appellant was convicted of an aggravated assault, and prosecutes an appeal.
The information as copied in the transcript does not begin, "In the name and by the authority of the State of Texas," nor does it conclude "against the peace and dignity of the State," as is required by the Constitution and statutes of this State.
This judgment will be reversed and the cause remanded.
Reversed and remanded.
McCord, Judge, not sitting.
                          ON REHEARING.                         March 15, 1911.